DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
Receipt of Applicant’s remarks and amended claims filed December 6, 2021 is acknowledged. Claims 1, 36, 39, 41-43, and 45-50 are pending in this application. Claims 1 and 39 have been amended. Claims 2-35, 37-38, 40, and 44 have been cancelled. 

Withdrawn Objections/Rejections
 Claim Rejections - 35 USC § 112
The rejection of claims 1, 35-36, 38-39, 41-43, and 45-52 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention because  claim 1 recites  “the wound dressing provides a metered dose of said pain relieving composition” has been withdrawn in view of Applicants amendment to claim 1 to recite “predetermined therapeutic amount” and because Claim 38 depends from claim 37 which has been cancelled is withdrawn in view of Applicants  cancellation of claim 38. 

Claim Rejections - 35 USC § 103
 The rejection of claims 1, 36, 38-39, 41-43, and 45-52 under 35 U.S.C. 103 as being unpatentable over Sheil et al. (WO 2006/096913) in view of Hiles et al. (WO 2008/151040) and further in view of Trewella (US 3,365,006) has been withdrawn in view of Applicant’s amendment to claim 1 to incorporate claim 35 into claim 1.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The closest prior art is Sheil et al. (WO 2006/096913) which discloses a topical anesthetic compositions for a wound, such as a laceration, surgical incision, ulcer, abrasion, or burn comprising applying topically to the wound a composition comprising: 
At least one local anesthetic agent;
A hydrophilic or hydro alcoholic gelling agent; 
An antiseptic agent;
A vasoconstrictor; and 
A detectable marker such as food dye (abstract). 
The composition can be incorporated into a bandage or plaster (page 5, line 30). The composition is in the form of a sticky, viscous gel (page 7, line 7). 
. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA S MERCIER whose telephone number is (571)272-9039. The examiner can normally be reached M-F 5:30 am to 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX 
/MELISSA S MERCIER/             Primary Examiner, Art Unit 1615